Citation Nr: 1028832	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Basic eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1971.  
He died in January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In 
May 2009, the appellant testified before the undersigned at a 
Travel Board hearing at the RO.


FINDINGS OF FACT

1.  A claim for DEA benefits was received in January 2008.  

2.  In a June 2008 rating decision, service connection for the 
cause of the Veteran's death was granted and basic eligibility 
for DEA benefits was established, both effective January 2008.  .

3.  The appellant is the son of the Veteran.

4.  The appellant was born in July 1978; he reached his 18th 
birthday in July 1996; his 26th birthday in July 2004; and his 
31st birthday in July 2009; the appellant was 29 years old when 
the Veteran died.  

5.  The appellant served on active duty from May 1997 to January 
1999; he received an other than honorable discharge.  

6.  The appellant served on active duty prior to when he attained 
"eligible person" status based on the Veteran's service-
connected cause of death.  


CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under Chapter 35, 
Title 38, United States Code, for the appellant have not been 
met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 21.3021, 21.3040, 21.3041 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have been 
properly applied.  There are some claims, however, to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Specifically, the VCAA has been held not to apply to claims that, 
as in this case, turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.).  As such, no 
further action is required pursuant to the VCAA.


DEA Benefits

For the purposes of educational assistance under Chapter 35, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The veteran 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the veteran's death; or (4) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512; 
38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041.

The Veteran died in January 2008.  A claim for DEA benefits was 
received shortly thereafter.  In a June 2008 rating decision, 
service connection for the cause of the Veteran's death was 
granted and basic eligibility for DEA benefits was established, 
both effective January 2008.  

The appellant is the son of the Veteran.  He was born in July 
1978 and reached his 18th birthday in July 1996; his 26th 
birthday in July 2004; and his 31st birthday in July 2009.  The 
appellant was 29 years old when the Veteran died and when he made 
his application for DEA benefits.  Also, the appellant served on 
active duty from May 1997 to January 1999; he received an other 
than honorable discharge.  

Eligibility for Chapter 35 benefits requires that the appellant 
must not reach his/her 26th birthday on or before the date of the 
veteran's death.  In addition, no person is eligible for 
educational assistance beyond his/her 31st birthday except in 
very limited circumstances when the individual is already 
enrolled in an educational institute and suspends the program of 
education or is in the process of completing a course.  See 
38 C.F.R. §§ 21.3040(c), (d); 21.3041(g).  In addition, where 
eligibility is derived as the result of the Veteran's death, an 
eligible child's period of eligibility begins on the child's 18th 
birthday, or on the successful completion of the child's 
secondary schooling, whichever first occurs.  The period of 
eligibility ends on the child's 26th birthday.  VA will extend 
the eligible child's period of eligibility for certain reasons 
per paragraphs (g) and (h) or this section.  If the child serves 
on duty in the Armed Forces as an eligible child after his or her 
18th birthday and before his or her 26th birthday, see paragraph 
(c).  38 C.F.R. § 21. 3041(c).  

Paragraphs (g) and (h) refer to circumstances where a child is 
already enrolled in an educational institute and suspends the 
program of education for reasons beyond his or her control or is 
in the process of completing a course and in the circumstance 
where a child is called to active duty after September 10, 2001.  
Neither of these exceptions is applicable in this case.  

Paragraph (c) addresses the period of eligibility for a child who 
services on duty in the Armed Forces as an eligible person.  If 
the child serves on duty in the Armed Forces as an eligible 
person, as defined in 38 C.F.R. § 21.3021(a)(1), after the 
child's 18th birthday and before the child's 26th birthday, the 
child is eligible for a modified ending date based on the 
provisions of this paragraph.  Under the provisions of this 
paragraph, the period of eligibility ends 8 years after the date 
of the child's first discharge or release from such birthday or 
the child's 31st birthday, whichever is earlier.  Again, an 
extension may be made pursuant to paragraphs (g) and (h).

The appellant advances arguments that eligibility may be 
established for him pursuant to 38 C.F.R. § 21.3041(c) as he 
served on active duty between his 18th and 26th birthdays, 
regardless of his other than honorable discharge.  

An eligible person, as defined by 38 C.F.R. § 21.3021(a)(1) 
means, in this case, a child of a Veteran who died of a service-
connected disability.  The appellant did not attain this status 
until his father died, which occurred in January 2008.  The 
Veteran's death was the qualifying event.  The appellant served 
on active duty many years prior to that event and.  The appellant 
was not an "eligible person" during the time period that he 
served on active duty, regardless of his discharge status.  
Paragraph (c) states that if "the child serves on duty in the 
Armed Forces as an eligible person," an extension may be made.  
However, the appellant in this case did not serve in that 
capacity; he was not an eligible child when he was serving in the 
military.  The Veteran died of a service-connected disability in 
2008.

There are no other applicable exceptions pertaining to the 
appellant as he made his application after age 26 and has now 
reached age 31.  While the Board is aware of the appellant's 
desire to use DEA benefits, the regulatory criteria and legal 
precedent governing eligibility for the receipt of Chapter 35 
educational assistance benefits are specific, and the Board is 
bound by these criteria. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  
Therefore, the Board must find that the appellant is not eligible 
to receive educational assistance benefits under Chapter 35 as a 
matter of law.  See Sabonis, 6 Vet. App. 426.  Where the law, 
rather than the facts, is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) are not for 
application.


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code, for the appellant is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


